For Immediate ReleaseExhibit 99.1 Greenwood Retires from Bank of Asheville, Hall Named Interim CEO Asheville, NC (July 1, 2010) – G. Gordon Greenwood, President and Chief Executive Officer of Weststar Financial Services Corporation and Bank of Asheville since 2000, has retired, effective June 30, and Randall C. Hall, who has been with the bank since its founding in 1997, has been named Interim President and CEO. Hall has served as Executive Vice President, Chief Financial Officer, and Secretary/Treasurer since 1999. Greenwood has led the bank during a decade of strong growth, with the number of offices increasing from two to five and assets growing from $40 million to $225 million.
